DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 9/25/2020. Claims 1-19 are pending for examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2020, 3/25/2021, 6/02/2021 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
 
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
Claim 4, recites “4. The system of Claim 4”, and is interpreted as a simple typographical error by the Examiner, as it appears that claim 4 should depend from claim 1.
Claim 10, recites “10. The system of Claim 1”, and is interpreted as a simple typographical error by the Examiner, as it appears that claim 10 should depend from claim 9. An appropriate correction is required.

 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

“a wrist assembly configured to encircle the wrist ”, “a notched region configured to prevent rotation”, “set of multiple actuators configured to be arranged”, “a processing subsystem configured to process a set of audio signals” in claims 1, 11 and in part 17.
 “first and second caps are configured to prevent collapse”, in claim 5,
 “client application is configured to receive an input”, in claim 7,
“conductive component is configured to reduce an electrostatic discharge”, in claim 12,
“set of walls is configured to prevent sound associated with vibration”, in claim 14, 
“the set of coverings is configured to prevent collapse”, in claim 17

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 in lines 8 and 15, recite:
“…an actuation subsystem arranged within the second housing…” , in line 8 and   
“…an electronics subsystem arranged within the first housing”, in line 15, 
with no previous mention or introduction of a first housing or a second housing. 
There is insufficient antecedent basis for these limitations in the claim.
Claims 12-16 depend from claim 11, and are also rejected for the same reasons above.

Allowable Subject Matter
Claims 1-10 and 17-19 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Ralph (U.S. Patent 10,455,320), teaches a device can be worn by a user and can include a microphone to analyze music and other sound in the surrounding environment and the device can translate audio into a haptic of the sound's, in real-time.  


Kerdemelidis (U.S. Patent Application Pub. 2017/0294086), teaches a haptic communication apparatus and method to convert a written message into its constituent phonetic components, which are then encoded as a series of haptic signals that are sensed by the user as a coordinated sensation on a wearable device that incorporates a haptic interface.

Schwartz (U.S. Patent Application Pub. 2015/0356889), teaches a wearable vibration device includes a band having at least one vibration device attached to the band and an input configured to connect to a music playing device. The vibration device produces a vibration based on the output of the music playing device.

Arnold et al. (U.S. Patent 10,497,246), teaches wrist-mounted electronic device incorporates one or more user interfaces including, but not limited to, visual, auditory, touch/vibration, or combinations thereof and the wrist-mounted electronic device provides haptic feedback through a vibration of a motor. and includes one or more sensors as part of the one or more user interfaces.                                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689        
/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684